Citation Nr: 0213230	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-14 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to a rating in excess of 10 percent for exostosis 
of the left medial condyle above the knee.  

[The issue of entitlement to a rating in excess of 10 percent 
for residuals of infectious hepatitis will be the subject of 
a later decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1949 to November 1952.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which, in pertinent part, increased the rating for exostosis 
of the left medial condyle from 0 to 10 percent.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for residuals of 
infectious hepatitis pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.

In the substantive appeal filed in July 2000, the veteran 
requested a personal hearing at the RO.  However, in December 
2000 he canceled the hearing request in writing.  


FINDING OF FACT

Exostosis of the left medial condyle above the knee is 
manifested by limitation knee flexion to 130 degrees; 
limitation of flexion to 30 degrees, limitation of extension 
to 15 degrees, or moderate recurrent subluxation or lateral 
instability is not shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent for exostosis of the left 
medial condyle above the knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, 
Codes 5015, 5257, 5260, 5261, (2001).
REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied the claim in August 1999, and has not 
reviewed the case specifically under the regulations 
implementing the VCAA.  Nevertheless, after reviewing the 
claims folder, the Board finds that, with regard to this 
issue, there has been substantial compliance with the 
pertinent mandates in the VCAA and implementing regulations.  
Well-groundedness is not an issue.  In the August 1999 RO 
decision, in a statement of the case issued in December 1999, 
and in a supplemental statement of the case issued in March 
2002, the veteran was given notice of the information and 
medical evidence necessary to substantiate a claim for an 
increased rating for an exostosis of the left medical 
condyle, and of what was of record.  Consequently, the notice 
requirements of the VCAA are met.

The RO has obtained the veteran's service medical records and 
he has been accorded VA examinations.  There is no indication 
that there is any relevant evidence outstanding.  The "duty 
to assist" mandates of the VCAA are met.  In sum, 
development has been completed to the extent possible; VA 
duties to inform and assist are met; and the veteran is not 
prejudiced by the Board's review of the case based on the 
current record. 

Background

Essentially, the veteran contends that the exostosis of the 
left medial condyle above the left knee is more severe than 
reflected by the current 10 percent evaluation.
Service medical records do not specifically note the in-
service incident in which the veteran sustained a left knee 
injury during service.  The veteran contends that he injured 
his left knee when he fell from a tank while serving in 
Korea.  Examination on the veteran's separation from service 
in November 1952 revealed a bony exostosis from the medial 
condyle of the left femur.  X-ray examination revealed an 
osteochondroma of the left knee.  By a December 1966 rating 
decision, the RO granted service connection for an exostosis 
of the left medial condyle above the knee, and rated it zero 
percent disabling.  

On VA examination in June 1999, the veteran complained of 
daily, intermittent stretching and pulling pain in the left 
knee, with associated weakness.  He reported that his left 
knee tended to give way, but did not lock.  On examination, 
he favored his left leg and walked with a slight limp.  There 
was three-compartment crepitus.  The left knee range of 
motion, both active and passive, was from zero degrees to 140 
degrees.  The medial and collateral ligaments were stable, 
and the left knee exhibited 4/5 weakness.  McMurray's sign 
and drawer sign were negative.  X-rays revealed an exostosis 
arising from the distal medial aspect of the left femur, 
approximately 4.5 centimeters above the joint space, with 
cartilaginous-type calcification over its surface, and 
causing a soft tissue bulge in that region.  The remainder of 
the knee was unremarkable except for small arterial 
calcifications.  Based on the findings of the June 1999 VA 
examination, the RO issued the August 1999 rating decision 
which increased the rating for an exostosis of the left 
medial condyle from 0 to 10 percent.  

On VA orthopedic examination in January 2001, the veteran 
reported that although his in-service left knee injury was 
relatively asymptomatic during service, it became symptomatic 
as evidenced by a limp when he walked.  He complained of pain 
on walking.  He stated that the left knee was "jumping" 
periodically when he walked. On examination, the veteran 
walked with a limp, and there was swelling and redness of the 
left leg also below the middle part of the left leg.  There 
was obvious visible exostosis from the lower end of the 
medial part of the left femur, medial condyle, which caused a 
genu-valgum by about 5 degrees on the left side.  The left 
knee had range of motion from zero degrees to 130 degrees, 
and there was crepitus over the left knee.  There was no 
abnormal laxity of the ligaments.  Lachman's sign was 
negative.  The veteran could not squat down at all because of 
his weight, but also because of left knee pain and right leg 
cellulitis.  The diagnosis was obvious exostosis of the 
medial condyle of the left femur, with crepitus in the left 
knee.  The examination report reflects that X-rays were 
ordered by the examiner, but in an addendum to the 
examination report in April 2001, it was noted that the 
veteran failed to report for X-ray examination.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In regard to any request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's exostosis of the left medial condyle is 
properly rated under 38 C.F.R. § 4.71a, Code 5015, which 
governs ratings of benign new growths of bones.  Under the 
note following, this disability is rated based on limitation 
of motion of the affected part. 

38 C.F.R. § 4.71a, Code 5260 provides for ratings of 
limitation of flexion of the legs.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees, 20 percent 
when flexion is limited to 30 degrees, and 30 percent when 
flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Code 5261 limitation of extension of 
a leg is rated 10 percent disabling when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.

Another potentially applicable diagnostic code provides that 
knee impairment with recurrent subluxation and lateral 
instability warrants a 10 percent rating when slight, a 20 
percent rating when moderate, and a 30 percent rating when 
severe.  38 C.F.R. § 4.71a, Code 5257.

Here, the evidence as a whole (most significantly the 
findings of VA examination in January 2001) reflects that the 
range of motion of the veteran's left knee is from 0 degrees, 
or normal extension, to no less than 130 degrees of flexion.  
While some limitation of flexion is shown, the degree present 
does not warrant a rating in excess of 10 percent under Code 
5260, i.e., the evidence does not show that flexion of the 
left knee is limited to 30 degrees or less.  Likewise, the 
evidence does not show that extension of the left knee is 
limited to 15 degrees or more, so as to warrant a rating in 
excess of 10 percent under Code 5261.  In fact, the January 
2001 VA examination, as did the June 1999 VA examination, 
showed normal extension of the left knee.  

The Board notes the veteran's accounts of left knee pain and 
the effects of that pain on his daily and recreational 
activities.  VA examinations reflect that he complains of 
left knee pain, and he has reported limitations in daily 
activities, such as walking.  However, there is no objective 
evidence to show that the left knee pain limits flexion to 
less than 45 degrees or limits extension of the left knee to 
any degree. The Board also finds that the medical evidence 
does not show that the veteran suffers from subluxation or 
instability of either knee.  Because clinical findings are 
negative for subluxation, instability, varus or valgus 
laxity, effusion, locking, or objective weakness, there is 
simply no basis for the assignment of a rating under Code 
5257.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits a higher 
evaluation.  Specifically, VA medical findings do not 
demonstrate that the degree of impairment resulting from the 
veteran's exostosis of the medial condyle above the left knee 
meets or more nearly approximates any applicable criteria for 
a rating in excess of the 10 percent currently assigned.  

The doctrine of resolving reasonable doubt in a claimant's 
favor does not apply in this case as the preponderance of the 
evidence is against his claim.


ORDER

A rating in excess of 10 percent for exostosis of the left 
medial condyle above the knee is denied.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

